Citation Nr: 0018716	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-40 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for condylomata acuminata 
of the oral, anal and genital areas.  

Entitlement to an increased (compensable) evaluation for 
verruca vulgaris of the left medial wrist.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
August 1996, the Board remanded the veteran's claims for 
further evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Venereal warts (condylomata acuminata) of the oral and 
anal areas were not present in service or until a number of 
years following service, and any current such disability is 
not shown to be related to service or to any incident of 
service origin.  

3.  The venereal warts (condylomata acuminata) noted on the 
veteran's penis in service were acute and transitory; any 
current venereal warts are not shown to be related to the 
warts so noted in service or to the verruca vulgaris removed 
from his left wrist during service.  

4.  Verruca vulgaris of the left medial wrist is manifested 
by a small scar on the left dorsal forearm that is 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Condylomata acuminata of the oral, anal and genital areas 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for an increased (compensable) evaluation 
for verruca vulgaris of the left medial wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 19991); 38 C.F.R. §§ 
4.20, 4.118, Diagnostic Code 7812 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for condylomata 
acuminata of the oral, anal and genital areas.  The veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  To that end, the Board 
remanded his claims in August 1996 to afford him the 
opportunity to undergo further VA examination and submit 
additional medical evidence in support of his claim.  The 
veteran did not respond to the RO's request to submit 
additional evidence.  The examination report and other 
evidence received by the RO are associated with the claims 
file.  As such, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The veteran's claim for an increased (compensable) evaluation 
for verruca vulgaris of the left medial wrist is also 
plausible and capable of substantiation and, thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation of a service-connected 
disability generally is a well-grounded claim).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has also been obtained regarding this claim and that no 
further assistance to the veteran with respect to this claim 
is required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left medial wrist verruca vulgaris.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue 
on this appeal.  

Factual Background

On a report of medical history completed at the time he was 
examined for induction into service in October 1970, the 
veteran indicated that he had had venereal disease but denied 
that he had had skin diseases.  When examined for induction, 
his skin was pertinently normal, serology tests were negative 
for syphilis, and he was found qualified for active service.  
On an April 1971 report of medical history, the veteran 
denied having had skin diseases or venereal disease, and a 
report of medical examination at that time showed no skin 
abnormality; serology results were negative for syphilis.  

Service medical records indicate that in October 1971, the 
veteran was seen in the clinic with complaints of a drip from 
his penis; a gram stain was taken and medication prescribed.  
A February 1972 clinical entry shows that the veteran had 
venereal warts on his penis, and he was treated with 
podophyllum.  The record indicates that in March 1972, he had 
chancroid on the head of his penis, for which medication was 
prescribed.  When seen at a service dispensary in October 
1972, the veteran complained of venereal warts, and 
podophyllum was again prescribed.  

Clinical records dated in June 1973 reflect that the veteran 
had a wart on his left wrist that he wanted removed and that 
was treated with liquid nitrogen.  The veteran was seen in 
early July for recurrence of the wart in the area of removal, 
which was described as the inside of his left wrist.  He was 
referred to the dermatology clinic.  A July 1973 dermatology 
report describes a small recurrence of the lesion, which was 
retreated with liquid nitrogen.  When seen the next week, 
shortly before discharge, the veteran's left wrist wart was 
described as almost gone.  On a report of medical history 
completed in July 1973, at the time of separation from 
service, the veteran denied a history of skin diseases.  He 
indicated, however, that he had had venereal disease.  It was 
reported that he had had GC (gonorrhea) x 5 (five times), the 
last time in December 1972, and chancroid x 2 (twice) in 
Vietnam.  Serology tests for syphilis were nonreactive, and 
the findings on clinical examination did not show anal, oral 
or genital warts.  

VA medical records and examination reports, dated from 1974 
to 1998, are associated with claims file.  A January 1974 VA 
examination report reflects the veteran's history of venereal 
disease and of a left wrist wart.  His skin was described as 
firm, smooth, moist and elastic.  A wart (verruca vulgaris) 
was noted on the left medial wrist.  The wart was five 
millimeters in diameter.  Examination of the genitourinary 
system indicated that the veteran had had gonorrhea and 
chancroid in service without residuals, nodulation, 
induration or increased warmth or tenderness of the prostate.  
The diagnoses included verruca vulgaris of the left medial 
wrist.  Examination findings referable to oral, anal or 
genital condylomata acuminata were not shown.  

A February 1974 rating action granted service connection for 
verruca vulgaris of the left medial wrist.  A noncompensable 
disability evaluation was assigned for the left wrist 
disability under Diagnostic Code 7812, effective from 
separation.  The veteran was informed of this determination 
but did not appeal the rating assigned.  

VA hospitalized the veteran from October to November 1974 for 
treatment of depressive neurosis and peptic ulcer disease.  
No complaints or findings referable to oral, anal or genital 
condylomata acuminata were entered.  

VA treatment records, dated from August to November 1990, 
indicate that the veteran sought treatment for condylomata 
acuminata and gave an 18-year history of perianal and 
inguinal warts.  A September 1990 dermatology consultation 
report reveals that he had a left chest cyst and three left 
inguinal verruca and perianal verruca.  An October 1990 
progress note describes scrotal and perianal condylomas that 
were treated with podophyllum.  Surgical removal was 
scheduled.  

An excisional biopsy of scrotal skin, conducted by VA in 
November 1990, showed condyloma acuminatum.  

The veteran underwent VA examination in December 1990 and 
reported treatment for tumors and ulcers.  The examination 
report reflects unhealed excisional ulcers on his scrotum and 
left medial thigh from recent surgery.  The VA examiner also 
noted that the veteran said that he had skin tumors since his 
return from Vietnam that were now on his leg and arms.  He 
also said that he had had a rectal examination, which was 
positive for blood, at a VA medical center in November 1990.  
Diagnoses included a history of verruca vulgaris, all excised 
recently.  

VA medical records, dated in 1991, show that the veteran had 
persistent perianal condylomata acuminata and was 
hospitalized in May 1991 for fulguration of perianal 
condylomata.  The discharge summary indicates that he had had 
problems with venereal warts on the shaft of his penis and 
perianal area since the Vietnam era.  He had successful 
eradication of the disease in his anterior groin area but had 
had persistent perianal disease.  A physical examination 
showed a circumferential fungating mass of perianal 
condylomata at the middle of the anal verge.  The veteran 
underwent fulguration of his perianal condylomata, but it was 
expected that his disease would not be cured with the single 
treatment.  Repeated treatment was thought required for full 
eradication.  A May 1991 VA surgical pathology report 
reflects a microscopic diagnosis of anal mucosa, excision; 
condyloma acuminatum.  

An October 1991 medical record indicates that VA hospitalized 
the veteran for fulguration of perianal condylomata.  An 
October 1991 VA surgical pathology report of oral and anal 
mucosa specimens confirmed the diagnosis of oral viral 
papilloma.  As to the biopsy of the anal mucosa, the 
diagnosis was that viral papilloma was suspected.  

On an October 1991 VA dermatology examination report, the 
examiner said that there might be a relationship "between 
the warts of the [veteran's] wrist, genitalia & anus."  The 
diagnoses were "verruca mucous membrane of [the] mouth, 
penis & condyloma"; and hyperpigmented macules on the chest, 
back and penis secondary to surgery.  

In January 1992, the veteran underwent VA dermatology 
examination to assess what, if any, relationship existed 
between his left wrist disability and his genital and anal 
wart problem.  He gave a history of warts that did not go 
away after service and were surgically treated by VA in 1991.  
Physical examination findings showed three papillomatous 
lesions, four scars on the penile shaft that were at the 
sites of wart surgery (by history), and a left wrist scar.  
The examiner remarked that the genital wart problem was 
documented in service and that the current sites were not 
those seen in service, but that they easily could have 
extended into those areas.  The examiner further remarked 
that there was no documentation in the service medical 
records of an examination made of those areas during service.  
The diagnoses included condylomata of the left groin, 
perianal area and mouth; and scars of warts on the left 
wrist, penile shaft and perianal area.  Color slide 
photographs of the scarred areas of the penis and left wrist, 
and of scars of the mouth, perianal area and left groin, were 
taken and are associated with the claims file.  

A March 1992 VA dermatology consultation report indicates 
that the veteran had oral, genital and perianal warts; the 
perianal warts were treated with podophyllum.  When seen in 
April 1992, the diagnosis was condyloma acuminata in the 
oral, genital and anal area.  

In written statements, and in his testimony at a March 1994 
hearing at the RO, the veteran asserted that the same virus 
caused his wrist and penile warts.  He testified to having 
treatment in service for scrotal and penile growths from 
venereal disease and said that he was told that his wrist, 
oral and genital growths were caused by the same virus.  The 
veteran said that when first examined by VA in 1974, after 
discharge, he was unaware that a genital skin problem was not 
found.  The veteran reported treatment thereafter by his 
family physician in Mississippi, who prescribed medication.  
The veteran did not know whether the doctor was still alive.  
He was also treated by VA in 1974; at the county health 
department in Chicago, Illinois; and, in about 1977 by a 
private physician in Michigan.  He thought that the private 
physician was still alive.  

In a lengthy May 1994 memorandum, the VA dermatologist who 
examined the veteran in 1992 responded to the RO's request 
for an opinion as to whether the veteran's post service warts 
were related to the skin manifestations noted in service.  
The dermatologist noted that when the veteran was examined at 
discharge, chancroid was noted, although the veteran checked 
"no" to having a skin disease, a tumor, growth or cyst, or 
rectal disease.  The examiner further noted that the veteran 
had checked "yes" to having venereal disease.  The examiner 
noted that the only venereal disease "admitted to" was 
chancroid; warts were not mentioned.  Service medical records 
in February 1972 mentioned venereal disease and penile warts 
that were treated with podophyllum - the standard treatment 
for condyloma acuminata.  Chancroid was documented in March 
1972.  Thus, the specialist said that chancroid and penile 
warts were documented in service.  Although the separation 
examination did not mention warts, the records described 
treatment for a left wrist wart just a few days earlier.  The 
specialist concluded that the veteran had venereal warts in 
service, which were treated, without documentation in the 
record of whether there were any residual venereal warts at 
separation from service.  

The VA dermatologist further noted that at his personal 
hearing, the veteran maintained that the same virus caused 
the left wrist and penile warts.  The physician said that 
venereal warts were not thought to be caused by the same 
virus that causes verruca vulgaris.  He remarked that without 
sensitive DNA testing, the relationship between the two 
viruses could not be established, nor could a relationship be 
excluded with one hundred percent certainty.  However, the 
physician said that, generally, the two types of warts are 
not related, although both types were documented in service.  
What was not documented in the service medical records was 
the veteran's assertion that the warts went from the penis to 
the mouth, then to the wrist, and from the wrist to the 
scrotum, and then to the ankles.  

Additionally, the VA dermatologist reviewed the veteran's 
treatment records and noted scrotal condyloma in 1990 and 
that, in 1992, VA treated the veteran for condylomata 
acuminata of the oral, genital and perianal area and on the 
scrotum.  Podophyllum was prescribed, the same drug used in 
service.  VA pathology reports of biopsies performed in 1991 
showed viral papilloma of the oral mucosa and were strongly 
suggestive of viral papilloma in the anal area.  When 
examined in 1992, papillomatous warts in the left groin, 
scars on the penile shaft, a left wrist scar, and warts on 
the corner of the right side of the mouth were noted.  
Photographs taken in 1992 showed papules on the penile shaft, 
which were consistent with warts, and lesions in the 
perirectal area that appeared to be scars where he may have 
had warts.  There were some scrotal papules that could have 
been cysts or treated warts, and there were vegetations at 
the corner of the mouth compatible with an active wart.  The 
left wrist photograph showed hypopigmented scars at the site, 
by history, of his wart but no evidence of a current wart.  
Small vegetations on the scrotum appeared to be warts.  The 
dermatologist said that the genital wart problem was 
documented in the service records but that the current sites 
were not those seen in service.  The dermatologist stated 
reiterated that the sites "could have extended from the 
penis."  There was no documentation of the examination made 
in these areas in the service record to confirm or deny 
successful treatment of penile warts.  Thus, his 1992 
diagnosis was condyloma of the left groin, which was the same 
kind of wart as found on the penis.  The perianal area 
examination was also suggestive of warts, but the warts on 
the corner of the mouth may or may not have been related.  
The dermatologist noted that a VA physician in 1991 had found 
warts in the mouth and on the penis and that he also thought 
them to be condyloma.  In December 1990, a VA examination 
found excisional ulcers on the scrotum and medial thigh from 
surgery.  The dermatologist stated that is never 100 percent 
successful in eradicating venereal warts.  

The dermatologist stated that the examination performed when 
the veteran was hospitalized by VA in 1974 made no mention of 
warts; however, a skin examination was not mentioned.  VA 
Progress notes in 1975 dealt mostly with gastrointestinal and 
psychiatric problems.  On the more comprehensive VA 
examination conducted in January 1974, an examination of the 
veteran's genitourinary examination showed no residuals, 
nodulation or induration.  

The VA dermatologist said that the veteran was clearly 
discharged from service with a left wrist wart.  However, 
there was no evidence of warts in the area of the genitalia, 
according to the 1974 VA examination report.  Although this 
was not specifically stated, the area was noted to be free 
from disease.  By 1990, the veteran had scrotal warts, as 
well as penile warts and a left wrist scar from a wart.  
Whether the venereal and oral warts in 1990 and thereafter 
were related to the penile warts documented in service was 
"totally unclear".  There was evidence to the contrary.  
The dermatologist said that current evidence relating the 
wart on the wrist to venereal warts was poor.  The 
dermatologist stated that, classically, wrist warts were not 
caused by the same type of human papilloma virus that caused 
warts in the genitalia.  Moreover, the wrist wart was not 
present in 1990.  Rather, a scar was present in that 
location.  Any kind of DNA analysis as to the type of human 
papilloma virus currently present in the veteran's case would 
not be useful because it could not be compared to the type of 
human papilloma virus that was present in the wrist wart, 
which was the only known link connecting the venereal warts 
present in service with the venereal warts present as of 
1990.  

The VA dermatologist indicated that he could not totally 
ignore the possibility that the veteran's current skin 
manifestations involved some condylomata acuminata in the 
oral, genital and anal areas that might be related to the 
history of verruca vulgaris on the penis.  However, the 
dermatologist commented, evidence of the continuity of the 
said warts was not present.  There was some evidence that 
these warts were treated, did remiss as of 1974, and were 
documented again only in 1990.  It was therefore possible 
that the assertion that the veteran's current venereal warts 
were not manifestations of, or secondary to his history of 
venereal disease in service was true.  "It is also possible 
that this [assertion] is false," the dermatologist said.  
The dermatologist said that the weight of the evidence 
appeared to be against a finding that they were the same 
warts that occurred in service.  The left wrist scar 
represented a persistent sequela of the service-connected 
condition limited to the wrist.  Scarring was noted in the 
area of condyloma in 1982, but the dermatologist indicated 
that such scars could have been sequelae of treatment 
rendered in service, or of treatment rendered subsequently, 
as documented by the 1990 VA examination, which were caused 
by attempts at surgical excision of the condyloma in 1992.  
The condyloma found in 1992 were not necessarily the 
condyloma found in 1972.  The VA examiner noted the veteran's 
disagreement with the absence on the 1974 VA examination 
report of findings of warts, as well as his assertions of 
treatment by private physicians and by the county health 
department.  Although the dermatologist felt that those 
records would be helpful, all that was of record was a 
negative genitourinary examination report dated in January 
1974.  The dermatologist stated that there might be 
documentation of warts present in the mid and late 1970s 
might exist.  If such documentation existed, the 
dermatologist said that it would invalidate the 1974 VA 
examiner's assessment.  If an examination at that time showed 
normal genitalia, however, the statement of the 1974 VA 
examiner that there were no genital warts would be confirmed.  

Based on the evidence then of record, the VA dermatologist 
concluded that the veteran had a service-connected scar on 
the left wrist that was the result of a wart; that his 1974 
examination suggested that the treatment of the venereal 
warts was successful; and that he had no residuals of these 
well over a year after the warts were treated in service with 
podophyllum.  

Pursuant to the Board's remand, the veteran underwent VA 
examination in August 1998.  He was examined by the physician 
who examined him in 1992 and prepared the May 1994 medical 
opinion.  The examination report for scars notes the 
veteran's long history of various venereal diseases, 
including condylomata acuminata of the penile head and 
verruca vulgaris of the left wrist.  The physical examination 
findings showed scarred areas from past treatment, including 
a 1.5 by 1.0-centimeter hypopigmented scar on the scrotum 
contiguous to a verrucous lesion in the same area.  The 
examiner reported that there was a 1.0 by 0.5-centimeter scar 
"on the dorsal left forearm, the site of a wart which was 
treated in the service."  There was also a 2-centimeter C-
shaped hyperpigmented scar on the top of the penile shaft, 
the site of past warts.  There were four scars in a herpes 
simplex-like distribution on the veteran's genitalia, 
specifically the scrotum.  None of the scars was tender, 
adherent to the lower skin surfaces, atrophic, ulcerated or 
broken down.  None was elevated or depressed, and there was 
no significant underlying tissue loss and no keloid 
formation.  The color was light or dark, and there was no 
dramatic disfigurement with the exception of the 
hypopigmented scar contiguous to the warty lesion in the left 
scrotum.  There did not appear to be any limitation of 
function.  Color slide photographs were taken and are 
associated with the claims file.  

An August 1998 VA skin diseases examination report, prepared 
by the same examiner, referred to the veteran's inservice 
history of a left wrist wart, which was treated at least once 
with liquid nitrogen, and to his venereal disease, noted from 
gonococcal cultures after penile discharge in October 1971.  
The penile warts were treated with podophyllum.  Chancroid 
was diagnosed in March 1972.  A 1974 VA gastroenterological 
work-up was negative for mention of any evidence of condyloma 
on physical examination.  However, the examiner felt that the 
concentration on pathology of the gastrointestinal system 
made the omission of any notation regarding the presence of 
penile warts understandable.  The veteran claimed that the 
examiner who conducted the January 1974 VA examination was 
not empathetic regarding his complaints.  The veteran thus 
asserted that the examination findings were untrustworthy.  
VA records from 1990 reflect multiple condylomata on the 
penis, perirectal area, and in the mouth that required 
multiple surgical interventions.  

Physical examination findings in August 1998 revealed 
keratotic angular plaques on the dorsal left arm that 
measured 4 millimeters, and 8- and 10-millimeter keratotic 
plaques on the left groin and left side of the scrotum with 
scarring around the lesions.  There were also at least four 
pedunculated vegetations in the perirectal areas, consistent 
with condylomata acuminata, and a scar at the dorsal penis at 
the site where condylomata were excised by VA.  The examiner 
reviewed his 1994 report regarding whether the condylomata 
the veteran had in 1972 were the same condylomata that he had 
had since the late 1980s.  In light of the veteran's sexual 
activity, with several marriages and divorces, the doctor 
noted that recommendations were made in 1994 that the veteran 
obtain medical records from the private doctors who treated 
him in the 1970s and 1980s to help clarify the issue, but 
this was not done.  The examiner now recommended that the 
veteran contact his daughter and former spouses in order to 
obtain a more comprehensive picture of his clinical condition 
during and after the 1970s.  The diagnoses included condyloma 
acuminata of the scrotum and perirectal area; and angular 
keratosis on the wrist, consistent with wart.  

The examiner commented that the veteran's lesion might be a 
benign keratosis but clearly was in the site where scarring 
occurred from the previous treatment of warts.  The 
appearance of this wart and the warts on the scrotum were not 
the same as the perianal warts, which were clearly condyloma.  
The examiner was of the opinion that there was no 
relationship between the service-connected wart on the left 
wrist with the persistent scarring, and the condyloma on the 
perirectal area.  The examiner was also of the opinion that 
if the veteran had venereal warts in the later 1970s, it 
would be very reasonable to believe that they were of the 
same vintage as those treated in 1972.  It would be 
reasonable to believe this to be true if the veteran had them 
as late as 1980.  However, if these warts began to appear 
after 1985, then the warts treated by VA in 1990 were from a 
separate infection than those treated in service in 1972.  

In a September 1999 letter to the veteran, the RO noted the 
1998 VA examiner's opinion that if he had venereal warts in 
the late 1970s, it would be very reasonable to believe that 
they were of the same vintage as those treated in service in 
1972 and reasonable to believe this to be true if he had the 
warts in 1980.  The veteran was asked to submit statements 
from his former wives and daughter, as well as anyone else 
who knew him immediately after discharge, regarding the 
history of the claim for service connection for condyloma 
acuminata of the oral, anal and genital areas.  

The veteran did not respond to the RO's September 1999 
letter.  



Analysis

A.  Service connection for condyloma acuminata of the oral, 
anal and genital areas

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during a period of 
war.  38 U.S.C.A. § 1110.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Governing regulations provide as follows:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b).  Cf. 38 C.F.R. § 3.303(d) (service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service).  

The veteran has contended that service connection should be 
granted for condylomata acuminata of the oral, anal and 
genital areas and asserts that the same virus that caused his 
left wrist wart in service caused these warts.  Service 
medical records document treatment for venereal disease in 
October 1971, penile warts in February 1972, chancroid in 
March 1972, and venereal warts in October 1972.  He was 
treated for a left wrist wart just prior to discharge, and a 
history of gonorrhea and chancroid were noted at discharge.  
However, the January 1974 VA examination report described 
only a left wrist wart.  Although the examiner noted the 
veteran's history of gonorrhea and chancroid in service, 
condylomata acuminata of the oral, anal or genital areas were 
not noted.  

A statement from Hackett Bennett, M.D., dated in November 
1974, reflects the veteran's history of multiple treatments 
for gonorrhea in Vietnam in 1971 and indicates that Dr. 
Bennett treated the veteran on two occasions, in September 
and October 1974.  However, a diagnosis of condylomata 
acuminata is not shown.  When VA hospitalized the veteran in 
late 1974, complaints of oral, genital or anal condylomata 
were not noted.  

Although the veteran asserts that private physicians and the 
county health department treated his venereal warts in the 
l970s, he has not provided evidence to substantiate his 
contention that he continued to be treated for warts 
following his discharge from service.  Moreover, the next 
evidence of venereal warts is from 1990, more than sixteen 
years after his separation, when oral, genital and anal 
condylomata acuminata were treated by VA.  

Moreover, the Board finds persuasive the reasoning of the VA 
dermatologist who examined the veteran in 1992 and 1998 and 
who prepared the lengthy May 1994 medical opinion.  That 
opinion was to the effect that venereal warts and verruca 
vulgaris were generally thought to be caused by different 
viruses.  Both types of warts were documented in the 
veteran's records.  In the specialist's opinion, however, the 
wrist wart was not caused by the same type of human virus 
that caused genital warts.  The wrist wart was not present in 
1990.  Thus, although DNA testing could establish the 
relationship or lack thereof between the viruses, such 
testing would not be useful in this case because by 1990, 
there was no longer a left wrist wart.  The dermatologist 
therefore opined that the weight of the evidence was against 
a finding that the veteran's current venereal warts were the 
same as the warts that occurred in service.  The 
dermatologist concluded that the veteran was treated for 
warts in service, that the warts were in remission by 1974, 
that the next documented evidence of warts was in 1990, and 
that these warts were caused by a separate infection from 
that treated in 1972.  

In August 1998, the VA dermatologist opined that there was no 
relationship between the service-connected left wrist wart 
and condylomata of the perirectal area.  The examiner 
indicated that with evidence of venereal warts in the late 
1970s, it would be very reasonable to believe that the 
veteran's warts were of the same vintage as those treated in 
1972, even if he had the warts as late as 1980.  However, the 
examiner was also of the opinion that if the veteran's warts 
began after 1985, the warts treated by VA in 1990 were from a 
separate infection from those treated in service in 1972.  
Although the examiner indicated that evidence from the 
veteran's former wives and child might show continuity of 
symptomatology, the veteran failed to respond to the RO's 
September 1999 request that he obtain information from those 
persons who might have information regarding whether he had 
venereal warts in the 1970s.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (VA has duty to assist a claimant with 
the development of evidence pertinent to his claim, but duty 
to assist is not always a one-way street).  Thus, the record 
does not disclose a continuity of symptomatology that would 
serve to link the currently diagnosed condyloma acuminata 
with pertinent complaints and findings noted in service.  See 
38 C.F.R. § 3.303(b).  

The Board observes that a VA examiner in October 1991 opined 
that there might be a relationship between the warts of the 
wrist, genitalia and anus.  This opinion was similar to an 
opinion rendered by the VA dermatologist who examined the 
veteran in 1992 and 1998 and who rendered the May 1994 
etiologic opinion.  The latter examiner eventually held 
against any such relationship, based on his review of the 
entire evidence of record.  

It is clear, however, that the Board could rely on the 
earlier opinions only by resorting to conjecture.  However, 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (1999).  See also Davis v. West, 13 Vet. App. 178, 
185 (1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" 
suffering from schizophrenia deemed speculative); (Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

As it is not shown that the veteran's current oral, genital 
and anal condylomata are related to a left wrist wart 
(verruca vulgaris), penile warts, or venereal disease in 
service, service connection for oral, anal and genital 
condylomata acuminata must be denied.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  The evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).  



B.  Increased (compensable) rating for verruca vulgaris of 
the left medial wrist

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
current level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has rated the veteran's left wrist verruca vulgaris by 
analogy to verruga peruana under Diagnostic Code 7812.  See 
38 C.F.R. § 4.20.  Verruca peruana is evaluated as for eczema 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).  As with eczema, the evaluation depends upon the 
location and extent of the disease and the repugnant 
disfigurement or other disabling characteristics of the 
manifestations of the disease.  

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching that is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  A 30 percent 
evaluation is warranted for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

After a careful review of the evidence of record, the Board 
is of the opinion that a compensable evaluation for the 
service-connected verruga vulgaris of the left medial wrist 
is not warranted.  The objective evidence of record, 
consisting in part of the report of the 1992 VA examination, 
the May 1994 VA medical report, and the August 1998 VA 
examination reports, does not show that exfoliation, 
exudation or itching of any area of the veteran's left medial 
wrist is present.  

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Superficial scars that are 
tender and painful on objective demonstration also warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

However, the findings on the most recent VA examination, in 
August 1998, specifically show that the scars then found, 
including the scar of the left wrist, were nontender and 
nonadherent.  The scars were not atrophic or ulcerated, and 
they were not elevated or depressed.  The scars were without 
keloid formation.  There was, moreover, no limitation of 
function as a result of the service-connected left medial 
wrist scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for service-connected verruca vulgaris 
of the left medial wrist.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Code 7812.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for condylomata acuminata of the oral, 
anal and genital areas is denied.  

An increased (compensable) rating for verruca vulgaris of the 
left medial wrist is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

